BRITT, Judge.
While defendant’s court appointed counsel assigns numerous errors, we find no merit in any of them and no useful purpose would be served in discussing the various assignments. Suffice it to say, we have carefully reviewed the record, with particular reference to the questions argued in the briefs, and conclude that defendant received a fair trial, free from prejudicial error, and the sentence imposed is within the limits allowed by statute.
No error.
Judges Parker and Clark concur.